IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

ALVIN PIERRE CARTER,                     NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
        Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D15-1026

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed May 27, 2015.

Petition for Belated Appeal -- Original Jurisdiction.

Bruce Miller, Public Defender, and Alice F. Harris, Assistant Public Defender,
Pensacola, for Petitioner.

Pamela Jo Bondi, Attorney General, and Samuel B. Steinberg, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

     Petitioner is granted a belated appeal of the October 8, 2014, judgments and

sentences in Escambia County Circuit Court case numbers 2010-CF-003274-A, 2010-

CF-005329-A, 2010-CF-005330-A, and 2010-CF-005567-A. Upon issuance of

mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit
court for treatment as the notice of appeal. Fla. R. App. P. 9.141(c)(6)(D). If

petitioner qualifies for appointed counsel, the trial court shall appoint counsel to

represent petitioner on appeal.

BENTON, CLARK, and MAKAR, JJ., CONCUR.




                                         2